DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 11/16/2021 in response to Office Action (non-final rejection) mailed 8/31/2021. 
Claims 1-15 were previously pending. With Applicant’s filing of 11/16/2021 Claims 1, 6-7, 10, 12-13, and 15 are amended, Claim 2 is cancelled, and Claims 3-5, 8-9, 11, and 14 are as previously presented. Presently Claims 1 and 3-15 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 11/16/2021, with respect to Claims 1-6 have been fully considered and are persuasive. The prior art rejections of Claims 1-6 are withdrawn. 

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the recited claim limitation for a content of the hydrophilic group in the thermoplastic resin is 0.5 mmol/g or more and 3.0 mmol/g or less, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 3-12 are allowable as depending from an allowable base claim.
Claim 13 is allowable because the recited claim limitation for bringing a precursor of the three- dimensional object that contains the three-dimensional object and a support material into contact with neutral water to remove the support material, wherein a material of the support material is the soluble material for three-dimensional modeling according to Claim 1, when taken with the claim as a whole, has 
A close prior art reference of record Kida discloses a composition containing 2% sodium dodecylbenzene sulfonate (organic salt compound) added to 98% copolyester resin (thermoplastic resin) containing 10% 5-sodium sulfoisophthalic acid (hydrophilic group), terephthalic acid, and ethylene glycol in a post-synthesis step (see machine translation). The soluble composition may be used to form fibers and therefore is considered suitable to be used as a filament for 3D modeling (see machine translation). The organic salt compound is represented by the formula: (R1–SO3-)nXn+ (see machine translation). Kida does not disclose the recited claim limitations discussed above.
A close prior art reference of record Sawada et al. (US 2018/0009160 A1) discloses a soluble material for 3D modeling, which is used as a raw material of a support material for supporting a 3D object when the 3D object is produced using a 3D printer of a fused deposition modeling (FDM) system, the soluble material comprising a polyester resin (thermoplastic resin) comprising one or more aromatic dicarboxylic acid monomer units (hydrophilic monomer units), such as 5-sulfoisophthalic acid, with a sulfonate group (hydrophilic group) and an organic salt compound. Sawada further discloses the thermoplastic resin comprises one or more dicarboxylic acid monomer units (hydrophobic dicarboxylic acid monomer units), such as 2,6-naphthalenedicarboxylic acid, and one or more diol monomer units. The sulfonate group may have a counter cation selected from the group consisting of a lithium ion, a sodium ion, a potassium ion, a magnesium ion, and an ammonium ion. Sawada et al. does not disclose the recited claim limitations discussed above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743